*454The Court charged the jury that, though in ordinary cases, where there was nothing in the relations of the parties to indicate that the service was gratuitous, they would be bound to infer from the request to perform a given service a promise, on the part of the person making the request, to pay for such service when performed ; yet, there might be circumstances in the case or relations between the parties, such, that the promise to pay would not be necessarily implied, but must be expressly proved, and that unless they should be satisfied from the evidence in the present case that the testator gave the plaintiff reason to believe that she should be remunerated for her services, they would not be authorized to find a verdict in her favor.

Verdict for the plaintiff.